United States Court of Appeals
                                                                         Fifth Circuit
                                                                      F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                       December 21, 2005

                                                                  Charles R. Fulbruge III
                                No. 04-60961                              Clerk
                              Summary Calendar




STOIL JELEV TODOROV,

                                           Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                           Respondent.



                         --------------------
                Petition for Review of an Order of the
                     Board of Immigration Appeals
                           No. A75 322 116
                         --------------------



Before SMITH, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

      Stoil Todorov petitions for review of the decision of the

Board of Immigration Appeals (“BIA”) affirming the decision of the

immigration judge (“IJ”) denying his motion to reopen the removal

proceedings and to rescind an in absentia order of removal. Todor-

ov argues that he is entitled to have the removal proceedings

reopened and the in absentia order rescinded because there is



      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited circum-
stances set forth in 5TH CIR. R. 47.5.4.
objective evidence that he did not receive notice of the hearing

date.   He contends that the Immigration and Naturalization Service

(“INS”) denied him due process by releasing him without obtaining

his address.   He also asserts that he was misled by the fraudulent

assertion of an immigration consultant that he was not required to

provide his address.

     Motions to reopen removal proceedings are not favored. INS v.

Doherty, 502 U.S. 314, 323 (1992).   The Attorney General has broad

discretion to grant or deny such motions, and there is no general

statutory authority for reopening deportation proceedings.   Id. at

322-23.   Thus, the denial of a motion to reopen is reviewed only

for abuse of discretion.   Id. at 323.

     Todorov had a statutory duty to provide the Attorney General

with a contact address. 8 U.S.C. § 1229(a)(1)(F)(i). The require-

ment that an alien receive a written notice of a hearing date is

inapplicable if he fails to do so.   8 U.S.C. § 1229a(b)(5)(B).

     The record reflects that Todorov was given oral notice, in the

Bulgarian language, that he was required to provide an address and

of the consequences of failing to do so.   Todorov does not dispute

that he failed to provide a specific contact address.

     Todorov did not file a timely motion to have the in absentia

order of removal set aside and did not show that his failure to

appear was caused by exceptional circumstances beyond his control.

8 U.S.C. § 1229a(b)(5)(C)(i). Further, he cannot rely on equitable

estoppel to toll the time limitation, because he waited four years
after learning about the final order of removal to file a motion to

reopen.     Todorov’s due process argument also fails because his

failure to provide an address is the reason he did not receive no-

tice.     See United States v. Estrada-Trochez, 66 F.3d 733, 735-36

(5th Cir. 1995).    Todorov was not entitled to have the matter re-

opened, because he failed to establish grounds entitling him to

permanent relief.    See Ogbemudia v. INS, 988 F2d 596, 600 (5th Cir.

1993).

     The petition for review is DENIED.